NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 09-2204
                                      ___________

                                   TIAN MING LIU,
                                                        Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                              Respondent
                    ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                              (Agency No. A99 321 110)
                    Immigration Judge: Honorable Eugene Pugliese
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 14, 2010

            Before: BARRY, STAPLETON and NYGAARD, Circuit Judges

                                  (filed: April 22, 2010)
                                       ___________

                                       OPINION
                                      ___________

PER CURIAM

      Tian Ming Liu petitions for review of a Board of Immigration Appeals (“BIA”)

decision dismissing his appeal of an Immigration Judge’s (“IJ”) decision denying his

applications for relief from removal. We will deny the petition for review.
       Liu is a native and citizen of China. He came to the United States in March 2005

as a visitor. A notice to appear was issued in May 2006 charging that Liu was subject to

removal because he remained here longer than authorized. Through counsel, Liu

conceded that he is removable as charged. He applied for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”).

       Liu testified that he came to the United States because he participated in a protest

in China on March 12, 2005. Liu explained that the company for which he worked could

not pay its employees. Liu and approximately 100 to 200 employees went to the local

government and protested. After 30 minutes, the police arrived to disperse the crowd.

Liu, who was a trade union vice chairman and protest organizer, told the demonstrators to

continue protesting. Liu eventually fled and hid at a relative’s home. Liu’s wife told him

that the police wanted to arrest him.

       Liu came to the United States ten days later. In August 2006, after he was placed

in removal proceedings, Liu joined the China Democracy Party (“CDP”). Liu stated that

he has participated in approximately 20 protests at the Chinese consulate in New York

City and that he has published three articles on the internet criticizing the Chinese

government. Liu believes that the Chinese government knows about his political

activities here because consulate employees took his picture and his name was published

in his articles. Liu further testified that he called his former co-workers and told them

about the CDP. He stated that in August 2007 Chinese officials went to his home in

China and warned his wife that he must stop his political activities.

                                              2
       On cross-examination, the Government pointed out that the statements that Liu had

submitted from his wife and a co-worker contain three identical sentences. The

Government also noted that Liu had applied for a visa to come here in 2004, before his

protest activities, and that his application did not reflect his true employer. Liu also

testified on cross-examination that he wanted to come here in 2004 because his work unit

was not operating profitably and he wanted to learn if there was anything he could do to

benefit himself and his company.

       Liu also presented the testimony of Tang Yuan Jun, a founder of the CDP in China

who was imprisoned there due to his political activities. Jun knows Liu from his

participation in CDP activities in the United States. He testified that, if Liu returns to

China, he would be persecuted due to his political activities.

       The IJ concluded that Liu did not establish that he was at risk of persecution or

that he has a well-founded fear of persecution based on his participation in the protest in

China. The IJ explained that, aside from the protest, Liu was not politically active and he

was never arrested or harmed. The IJ noted there was no evidence showing what Liu’s

punishment might have been for engaging in the protest. The IJ also questioned Liu’s

motive for coming to the United States, noting that his visa was issued six weeks before

the protest. The IJ believed that Liu had an economic motive for leaving China.

       The IJ found more serious Liu’s asylum claim based on his political activities in

the United States, which was supported by more detailed testimony and a witness. The IJ,

however, concluded that Liu did not show that there is a pattern and practice of

                                              3
persecuting citizens engaged in political activities overseas. The IJ found that news

articles submitted by Liu were of questionable reliability and did not give a sense of the

risk of persecution to a person who engaged in political activities overseas. The IJ

acknowledged that people who publish on the internet may get in trouble when they

return to China, but the IJ concluded that the evidence did not show that Liu had a well-

founded fear of persecution on this basis. Finally, the IJ made an adverse credibility

finding, relying on Liu’s undetailed testimony, the similar letters from Liu’s wife and co-

worker, and the false employer reflected in his visa application.1

       On appeal, the BIA found no clear error in the IJ’s adverse credibility finding

based on Liu’s undetailed testimony, the letters purportedly written by his wife and co-

worker in China, and the false information in his visa application. The BIA further found

that, even if credible, the Chinese government never mistreated Liu and that any threat of

arrest did not amount to past persecution. The BIA also agreed with the IJ that Liu did

not establish a well-founded fear of persecution based on his participation in the 30-

minute protest, noting that the evidence did not demonstrate that he would be persecuted

on this basis if removed.

       The BIA acknowledged that the Chinese government has persecuted CDP




   1
     The IJ also believed that Liu engaged in his political activities in the United States in
order to create an asylum case for himself. Although the IJ concluded that Liu is not
eligible for asylum for this reason, the BIA did not agree with this conclusion or adopt the
IJ’s decision. Thus, the IJ’s discussion of self-created asylum claims is not before us.
See Voci v. Gonzales, 409 F.3d 607, 612 (3d Cir. 2005).

                                              4
members, but stated that Liu had not shown a pattern or practice of persecution of all such

members, particularly those who participated only in the United States. The BIA further

stated that Liu had not shown that the Chinese government is aware of his party activities

in the United States and that it was speculative to conclude that the government would

target him because his picture was taken at protests here. The BIA also stated that Liu

had not shown that the Chinese government is aware of the articles he wrote. Although

Liu claimed that authorities had warned his wife that he needs to stop his political

activities after he made telephone calls in support of the CDP, the BIA stated that Liu did

not claim that authorities threatened to arrest him. The BIA also noted that Liu’s asylum

claim was undercut by the fact that his wife and children have lived in China without

harm since he left. Finally, the BIA concluded that Liu did not meet his burden of proof

for relief under the CAT. This petition for review followed.

       We review the agency’s findings under a substantial evidence standard, which

requires that we uphold the agency’s findings unless the evidence compels a contrary

conclusion. Shardar v. Ashcroft, 382 F.3d 318, 323 (3d Cir. 2004).

       In his brief, Liu challenges the BIA’s adverse credibility finding and its alternative

conclusions that, even if credible, Liu did not satisfy his burden of proof for asylum or

withholding of removal. We need not address the adverse credibility finding because

substantial evidence supports the BIA’s conclusion that, even if credible, Liu did not

satisfy his burden of proof.

       Liu did not establish that he suffered past persecution in China. Liu was not

                                              5
detained or harmed as a result of his participation in the 30-minute protest. Although

Liu’s wife attested that the police sought to arrest Liu after the protest, there is no

evidence showing what happened to the other protest leaders or any other evidence

indicating that an arrest would amount to persecution. See Fatin v. I.N.S., 12 F.3d 1233,

1240 (3d Cir. 2003) (recognizing persecution includes threats to life, confinement,

torture, and severe economic restrictions constituting a threat to life or freedom). For

similar reasons, Liu did not establish a well-founded fear of future persecution based on

his participation in the protest.

       Liu also did not establish a well-founded fear of persecution based on his CDP

activities in the United States. Although Liu may have a subjective fear of persecution,

there is little, if any, objective evidence supporting that persecution is a reasonable

possibility. See Abdille v. Ashcroft, 242 F.3d 477, 496 (3d Cir. 2001) (requiring such

evidence to establish a well-founded fear of persecution).2 To support his claim, Liu

submitted twelve articles, primarily from the internet. These materials consist of

reproductions of criminal judgments and articles about criminal cases where individuals

in China were convicted of subversion charges based on CDP political activity or the

publishing of anti-government articles on the internet. Only one article addresses a


   2
    The administrative record does not contain a United States Department of State
Report reflecting country conditions in China. Liu quotes portions of such reports in his
brief, but we may not consider them because our review is limited to the administrative
record before the IJ and BIA. 8 U.S.C. § 1252(b)(4)(A). Although the Government often
submits a copy of the report, Liu did not raise in the administrative proceedings, nor does
he raise in his brief, any issue as to the absence of the report in the record.

                                               6
situation where a person engaged in political activity while living abroad. This article

reports that in 2002 a woman who joined the CDP in New York and returned to China for

medical care was arrested and had been detained for twelve hours. A.R. at 380. We

agree with the BIA that these articles do not establish a pattern and practice of

persecution against CDP members, particularly those who engaged in political activity

abroad. See Lie v. Ashcroft, 396 F.3d 530, 537 (3d Cir. 2005) (noting that a pattern and

practice of persecution requires “systemic, pervasive, or organized” persecution).

       The record also does not compel the conclusion that Liu has a well-founded fear of

persecution based on his own political activities. Liu’s wife’s attested that two policemen

went to their home in “early of 2007” and warned that the government had “found facts”

that Liu participated in the CDP in the United States and published articles on the

internet. A.R. at 233. She stated that the police told her to warn Liu to stop his activities

and that, if he comes back, Liu must report to the police for an investigation as soon as

possible. As noted by the BIA, the police did not threaten to harm or arrest Liu. In

addition, Liu’s wife’s did not explain the basis of the policemen’s knowledge and her

statement that police came to their home in early 2007 conflicts with Liu’s testimony that

they came in August 2007. If police in fact went to their home in early 2007, they would

not have known of at least two of Liu’s internet articles, which were published in May

and September of that year.3


   3
    Liu does not argue in his brief that the testimony of his witness, Tang Jun, established
that he has a well-founded fear of persecution. Although Jun gave his opinion that Liu

                                              7
       Liu also argues that he satisfied his burden of proof for protection under the CAT

because he will be arrested as a political dissident and tortured. We disagree. Liu has not

pointed to any evidence demonstrating that it is more likely than not that he would be

arrested and tortured if removed to China. See 8 C.F.R. § 1208.16(c)(2) (setting forth

applicant’s burden of proof for withholding of removal under the CAT).

       Accordingly, we will deny the petition for review.




would be persecuted if removed to China, his testimony appears to have been offered to
corroborate Liu’s CDP activities. He did not provide an expert opinion.


                                         8